1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIAM JOE LONG,                               Case No. 2:19-cv-07398-FMO-KES
12                   Petitioner,
                                                     ORDER TO SHOW CAUSE WHY
13       v.
                                                      PETITION SHOULD NOT BE
14   GEORGE JAIME, Warden,                            DISMISSED AS SUCCESSIVE
15                   Respondent.
16
17            On August 15, 2019, William Joe Long (“Petitioner”) constructively filed a
18   Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
19   U.S.C. § 2254 (the “Petition”). (Dkt. 1.) As discussed more fully below, the Court
20   orders Petitioner to show cause why the Petition should not be dismissed as
21   successive.
22                                              I.
23                                      BACKGROUND
24            The Petition challenges Petitioner’s 27-year determinate sentence imposed in
25   2009 after Petitioner pled guilty to manslaughter. (Dkt. 1 at 2.) Petitioner
26   challenges his sentence on the ground that he is entitled to early parole pursuant to
27   California’s Proposition 57. (Id. at 5.) California’s Proposition 57, approved by
28   voters in November 2016, expands eligibility for parole for certain felons convicted

                                                1
1    of nonviolent crimes. See Travers v. California, No. 17-cv-06126, 2018 U.S. Dist.
2    LEXIS 18715 at *3-5, 2018 WL 707546 at *2-3 (N.D. Cal. Feb. 5, 2018).
3          In October 2017, Petitioner filed a federal habeas petition in this Court also
4    challenging his 2009 manslaughter conviction based on the grounds that: (1) it was
5    “doubled” improperly pursuant to California Penal Code § 1170.12(a)-(d); and
6    (2) the trial court “‘unlawfully’ applied a (5) year prison prior” which allegedly
7    violated, among other provisions, the “5th Amendment ‘Double Jeopardy.’” (2:17-
8    cv-07980-FMO-KES [“Long I”], Dkt. 1 at 5-6.)
9          In June 2018, the Court summarily dismissed the petition in Long I, because
10   Petitioner failed to show that it was timely. (Id., Dkts. 11 [Report and
11   Recommendation (“R&R”)], 20 [Order Accepting R&R], 21 [Judgment].)
12                                             II.
13                                      DISCUSSION
14   A.    Legal Standard.
15         The Petition is governed by the Antiterrorism and Effective Death Penalty

16   Act of 1996 (“AEDPA”), which provides in pertinent part as follows:

17         (b)(1) A claim presented in a second or successive habeas corpus
18         application under section 2254 that was presented in a prior
19         application shall be dismissed.
20         (2) A claim presented in a second or successive habeas corpus
21         application under section 2254 that was not presented in a prior
22         application shall be dismissed unless--
23                (A) the applicant shows that the claim relies on a new rule of
24                constitutional law, made retroactive to cases on collateral
25                review by the Supreme Court, that was previously unavailable;
26                or
27                (B)(i) the factual predicate for the claim could not have been
28                discovered previously through the exercise of due diligence;


                                               2
1                 and
2                 (ii) the facts underlying the claim, if proven and viewed in light
3                 of the evidence as a whole, would be sufficient to establish by
4                 clear and convincing evidence that, but for constitutional error,
5                 no reasonable factfinder would have found the applicant guilty
6                 of the underlying offense.
7          (3)(A) Before a second or successive application permitted by this
8          section is filed in the district court, the applicant shall move in the
9          appropriate court of appeals for an order authorizing the district court
10         to consider the application.
11   28 U.S.C. § 2244(b).

12         The entry of an amended judgment, however, constitutes a new, intervening
     judgment pursuant to which the petitioner is in custody. Gonzalez v. Sherman, 873
13
     F.3d 763, 770 (9th Cir. 2017). A habeas petition filed after this new judgment is
14
     not second or successive, regardless of how many petitions the petitioner filed prior
15
     to the judgment. Id.
16
17   B.    The Petition Appears to Be Successive.
           The Petition appears to constitute a second and/or successive petition
18
     challenging the same conviction as Petitioner’s Long I habeas petition within the
19
     meaning of § 2244(b). Thus, it is incumbent on Petitioner under § 2244(b)(3)(A) to
20
     secure an order from the Ninth Circuit authorizing the District Court to consider his
21
     new Petition prior to filing it. Without an order from the Ninth Circuit, this Court
22
     lacks subject matter jurisdiction. Cooper v. Calderon, 274 F.3d 1270, 1274 (9th
23
     Cir. 2001), cert. denied, 538 U.S. 984 (2003).
24
           IT IS THEREFORE ORDERED that, on or before October 4, 2019,
25
     Petitioner show cause in writing, if any he has, why the Court should not
26
     recommend that this action be dismissed with prejudice on the ground of
27
     successiveness.
28

                                                3
1           Petitioner may explain, for example, if any amended judgment has been
2    entered since he filed his petition in Long I. Petitioner may also argue that the
3    Petition falls under one of the 28 U.S.C. § 2244(b)(2)(A) exceptions; if he does so,
4    then Petitioner should explain how the Petition relies on a new rule of constitutional
5    law.
6
7           DATED: September 04, 2019
8
9
10
                                            ___________________________________
11
                                            KAREN E. SCOTT
12                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
